Title: From Benjamin Franklin to Leonard Lafitte, 20 March 1780
From: Franklin, Benjamin
To: Lafitte, Leonard


sir,
Passy 20. mar. 1780.
I received The Letter you did me the honour of writing to me on the 11th. Instant. The loan office Bills of which you send me a List, have not as yet been presented for acceptation, when they appear, I Shall give particular attention to the Indorsements in order to prevent their being paid if they should not have come through the proper Channel.

My Grandson is very sensible of your kind Remembrance of him and desires me to present you his respectful compliments.
With great Esteem I have the honour to be &c.
Mr. Lafitte Negt. Bordeaux.
